Title: To Thomas Jefferson from James Monroe, 15 June 1806
From: Monroe, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            London June 15. 1806.
                        
                        If I was not personally your friend and did not wish success to your administration, from the interest I take
                            in your welfare, as in that of my country, I should not write you with the freedom I propose to do in this letter. It is
                            my intention to enter fully into some topicks which are of very high importance to your reputation as to the best
                            interests of the UStates, & I do it in confidence that you will see in it a proof of the sincerity of the motive wh.
                            prompts me to it. I commit this letter to Mr. Bankhead who is on the point of setting out for the UStates & will deliver
                            it in person or cause it to reach you in safety. I shall write in too much haste to observe method, but as it will be on
                            such subjects on which my mind has been long made up, I hope to make myself fully understood.
                        Mr. Sullivan, Mr. Bowdoin’s secretary, arrived last night from Paris to make known to me the actual state of
                            our affairs there, and to ask my advice respecting them, more especially, the part he ought to act in the course he thinks
                            them likely to take. He complains not of personal disrespect and insult alone from his colleague, but avows explicetly a
                            suspicion of his integrity. He thinks that that gentleman is treading in the steps of his predecessor, & that he is
                            connected with the stock jobbers who hope to derive a profit from any treaty which we may form with Spain. Hence he
                            concludes that the honor & interest of our govt. & country are, in a great measure in jeopardy, on what concerns that
                            business, as he seems to think that the power is given in such a manner to his colleague as to enable him to conclude a
                            treaty without his cooperation, or consent. I do not know what to say on this delicate point. While I was in Spain I was
                            quite satisfied with the conduct of Genl. Armstrong as you saw by my correspondence with him & Mr. Madison. But I judged
                            of it only by his own representation of it. It is certain that the govt. of France shewed an insensibility to the pressure
                            then made at Madrid, which in consideration of the state of affrs. in Europe, surprised me. It was a cause of equal
                            surprise that I was permitted to return thro’ France without experiencing on her part any disposition to accomodate
                            matters; as that no mov’ment should have been made by her, since our discussions with this country, to promote such an
                            accomodation, to put us more at liberty to support our maritime rights against G. Britain or even promote a rupture with
                            her. Altho’ this is an object of infinite importance to France yet she appears to have been an indifferent spectator of
                            what was passing in it. The cause of the insensibility of France to the proceeding at Madrid was explained by Genl.
                            Armstrong as I came thro’ Paris; that is, the fact which he added to what I knew before explained it. He told me that Mr.
                            T. had answered his pressure on him to assist us there, by asking how he could expect it, when he knew that a proposition
                            from our agent (meaning his predecessor) to our govt., favored by him, much more advantageous to France, was still
                            depending & likely to be attended to? The same cause might account for my not being spoken to on the subject on my way
                            here, as it may in some measure for her conduct since, till our government acted on the subject. How far he was correct in
                            transmitting a proposition in that stage, in a spirit different from the proceeding at Madrid; or if his duty to transmit
                            it (informal as it is said to have been and not from the minister himself) whether by so doing he gave encouragement as
                            his predecessor had done, to the govt. of France, to expect it would be attended to, I cannot pretend to say, because I
                            have not the facts before me in a manner to judge fairly of them. If Gl. Armstrong wants principle and acts improperly in
                            the present stage, it is a fair conclusion that he has done so from the beginning. As minister of the UStates in Paris he
                            has had it in his power to defeat every measure of our govt., in reference to Spain, which he did not approve, as he still
                            has. If Genl. A. is a corrupt man, or takes an interest in the reputation of his predecessor (neither of which have
                            I believed) the higher he presents the sum wh. we give, the more completely will both objects be answered by it. I
                            declare to you that I have no opinion on this head, because facts are not before me to justify one aginst him. You are I
                            presume possessed of all that exist on the subject and will be able to form a satisfactory one. It ought to be recollected
                            that much of his reserve & inattention to his colleague may be accounted for by a jealousy of him; and that much of the
                            suspicion of the latter, not warranted by positive fact, may be explained in the same manner. Yet on the whole, if his
                            conduct leaves any doubt on yr. mind of his integrity, you will perceive the delicate situation in which the important
                            interests of our country, and your reputation, wh. are essentially in his hands, are now plac’d. I have stated the above
                            circumstances for your consideration, that in connection with others, you may pay them the attention they deserve.
                        I shall write to Mr. Bowdoin such a letter as I am persuaded you will fully approve. I shall tell him that as
                            the business has essentially been transferred to France, since the issue in Spain, & submission of it by her to the
                            Emperor, that an important agency in it by our minister at Paris was indispensable; and I shall encourage him to abandon
                            all considerations of a personal nature, in a case in which the best interests as well as the honor of our govt. &
                            country are so deeply involved. I shall earnestly advise him to endeavor to accomplish in the best manner he can, the
                            objects of our govt., in the mode proposed by it. To let the experiment be a fair one, so that if it fails, let the
                            responsibility rest elsewhere and not with our govt. or him. He is in my judgment a man of perfect integrity & good
                            head; in this latter respect I own that I have found him to have been much traduc’d by his enemies.
                        with respect to our business here you will find by my letter to Mr. Madison of the 9th. that it is completely
                            at a stand. After the appointment of another was known it became impossible to proceed in it. I should have felt myself
                            failing in the respect which I owed to my govt. had I attempted it. Besides it appeared that the object to be accomplished
                            was of a more comprehensive nature than that in which I was engaged; and it was every way proper to endeavor to provide
                            for the whole at the same time. For sometime before the 25th. of April my standing here was I thought, much weaken’d, by
                            the reports that a special mission would be resorted to; as the merchants hoped, that some person in that which they
                            consider their party, would have been the organ of it. While the publick attention was drawn to such an object my pressure
                            would of course have less effect. On the 25. of April Mr. Fox mentioned the subject to me as I stated in a private letter
                            to Mr. Madison. He added, what I did not state, that he preferr’d that the business shod. remain where it was than be
                            committed to either of those persons, with one of whom he was acquainted, & who was a polite and agreeable man. From
                            that day I felt that my agency was nominal, and would remain so, till the ultimate arrangements of the govt., shod. give
                            some force to it. I shod. say nothing on this subject if I did not feel that I might do it with the same indifference as
                            I treat any other, and that we might speak of it together as on any ordinary topick of yr. admn. You will find
                            that I consider it in that light, and in none other. I do it because our business is not yet carried thro’, here, in
                            France, or at home, & it is possible that the most difficult crisis of yr. admnn. & perhaps of your life is
                            yet to occur. If there is any weight in the ideas I entertain they may be of use hereafter. Had then the measure of an
                            exlry. mission been rejected from the commenc’ment, I do presume that the unity of the admn. in its
                            measures, would have been more complete, & some of the evils which have since occur’d been in some measure avoided. By
                            admitting that such an expedient might possibly be adopted, the tone of the whole system became in a certain degree
                            relax’d abroad & at home. It was likely to suspend every thing here, & elsewhere so far as connected with operations
                            here, till the measure was taken & had in some degree developed itself. At home it was likely also to produce a very
                            sensible effect. The federal gentry, a party which had already been almost entirely annihilated among the bulk of the
                            people, would naturally expect that one of them would have been called into that service. The very presumption of such an
                            event, would raise the leaders into consequently revive their influence among their quondam adherents, and reanimate the
                            whole body. The effect wod. also be immediately felt in a like degree by the republicans, whose confidence would be
                            proportionally diminished. Thus the whole system would begin to lose its tone. In my judgment had you appointed either of
                            those men, I mean of the rioteers at New York (for altho’ the honest and respectable people there had sufficient cause for
                            indignation yet such as thing felt none at the cause which excited theirs)
                            or such as them elsewhere, you would have completely ruined yourself, & done almost an irreparable injury to the
                            republican cause. The power of the govt. would at once have been transferr’d to that organ, & you have become
                            destitute of any. At such an epoch as this it would have been a most hasardous thing to have plac’d such a man here, a man
                            hostile to his govt., to its principles, ready to engage in any intrigue, with people here or in France to overset both. In this I speak of any leader of that party, whose
                            principles are unfriendly to free govt. By rejecting one of them and keeping one in the service you see the effect, which
                            the disappointment has produc’d, in the proceedings at New York, with the person whose hope was most sanguine for
                            employment. To have such prospects snatched as it were from before him, when almost realized, was calculated to throw him
                            into despair. By admitting the possibility of such an expedient a door was left open to such of the republicans, as might
                            look to such appointment, which by cherishing that expectation was likely to do harm in more ways than one. I reason on
                            general considerations, for believe me I have no facts, in reference to this latter idea, especially. These ideas have
                            occurr’d to me on this subject and I have thought it proper to submit them to you. You may be satisfied that I intend them
                            only for a most friendly purpose. I shod. have assisted any plan which you could have adopted so far as in my power, with
                            propriety to do; the one which you have adopted is one, in which I can cooperate, with perfect consistency & honor, and
                            which I shall of course do.
                        In point of measures I think it unfortunate that Spain was not pressed with at least as much tone as this
                            country. The effect would most probably have been better both abroad & at home. A decisive pressure, wod. have forced
                            France to interfere to compell an adjustment, & it would have reconciled this govt. more to the idea of making
                            concessions in our favor. As it is, France, fearing nothing, will strive to dishonor our govt. & our principles, & to
                            draw from the disposition shewn to accomodate all the money which she can. You have, I fear, no idea of the filth which
                            had been gathered there & piled on every thing wh. belonged to us during the service of a certain individual. All kind
                            of respect for us in every sense was lost. Every thing appeared to me to have sunk into a state of corruption. Instead of
                            the high and respectable attitude which belonged to our govt., of the correct and virtuous sentiments wh. its conduct in
                            every agency in wh. it was concerned, should inspire with foreigners, no other idea was excited in my mind, while I was
                            last there especially, than the fear of its being swindled out of money character & every thing. I fear that that
                            sentiment is not yet done away there; shod. the business not be accomplished under the arrangement made, the existence of
                            it, will make an adjustment more difficult hereafter. By shewing a disposition to accomodate with Spain, this country may
                            feel itself more restricted in point of character from yielding to us. Had the pressure been made on both, our country
                            would most likely have been more united in it, by which I mean, those among whom union was most to be expected &
                            important. And as the crisis would have been evident the whole nation would have felt the necessity of a phisical
                            organization, much stronger than that which exists of the militia & maritime force. But by not pressing Spain in equal
                            degree the motive did not operate with any effect.
                        Upon the whole I am far from thinking that any essential much less fatal error is yet committed. It is to be
                            hoped that good may result from the whole. Peace is the most desirable lot for our country, & that its govt. shod. incline
                            to its preservation, even at some hasard, may not prove injurious to us. If the arrangement succeeds both here and in
                            France all may be well and the general approbation of our country & the world attend it. Should it fail in both or
                            either place, that event would form a new epoch which would require prompt and decisive measures. But I most sincerely
                            hope that success will attend it, and in respect to this quarter, at least, am sanguine in the expectation. I repeat that
                            I will do every thing in my power to promote success from the high rigard & bear my country, from the great interest I
                            take in the success of our free system of government, and from a sincere desire to promote the credit of your
                            administration. I wait with much anxiety the arrival of Mr. Pinkney, as you may readily suppose. However anxious to get
                            home yet I shall not hesitate to postpone it to as a late a period as the season will admit. I see no reason to doubt if
                            Mr. Pinkney arrives soon, that the business may be easily concluded in time to admit of it. I feel the upmost concern
                            respecting my affairs of wh. I have no late accounts, but I trust they are doing well. Be so good as to present my best
                            regards to Mr. Madison & to believe me very sincerely your friend & servt
                        
                            Jas. Monroe
                            
                        
                        
                            My family desires to be remembered to you to Mr Randolph and Lady, & I beg you to assure our
                                neighbours of like sentiments of esteem for them.
                            Mr. Bankhead was with me in Spain as Secry. and discharg’d the duty well. He is an intelligent worthy
                                young man. He had some desire of an appointment in the Consulate for which he is well qualified. Shod. he persist in
                                it I shod. be glad a suitable one might be found for him.
                        
                    